DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 08/10/2022 has been entered.
Reasons for allowance
Claims 1-5 and 7-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken along or in combination, fails to disclose or suggest, in light of the specification, the newly amended claim limitations of claim 1. In addition, Kim US 20170123259, Zhong CN 110161751A, Park US 2017/0322361, Kim1 US 20130293804 and Yoon US 20190204684 (at least figs.1 and 13) taken along or in combination, at least fails to disclose or suggest a liquid crystal display device having a third 20support part connected with the side wall, the third support part is arranged parallel to the bottom wall, and the third support part is arranged at the bottom of the first sub-support part; the liquid crystal display device further comprises an outer frame, wherein the outer frame is fixedly connected with a side edge of the display panel by a second adhesive layer, and the second adhesive layer has iron powder: and 25the liquid crystal display device further comprises a magnetic strip, wherein the magnetic strip is fixed on the third support part, and the magnetic strip is configured to have an attractive force to the iron powder within the second adhesive layer, along with other claim limitations. Claims 2-5 and 7-12 are depended on claim 1 so they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIA X PAN/Primary Examiner, Art Unit 2871